DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8  are rejected under 35 U.S.C. 103 as being unpatentable over Pillarisetty et al [US 2020/0083359] in view of   Lin [US 2013/0105914]
►	With respect to claim 1, Pillarisetty et al (figs 1A/1C, text [0001]-[0152]) discloses a semiconductor device, comprising: 
	a fin structure (102) extending from a substrate (101); 
	a two-dimensional (2D) material channel layer (103, text [0031]-[0043]  & [0026])) wrapping around at least three sides of the fin structure; 
	a gate dielectric layer (104, text [0031] & [0043]) wrapping around at least three sides of the 2D material channel layer, and 
	a metal layer (105, text [0031] & [0043]) wrapping around at least three sides of the gate dielectric layer.
	Pillarisetty et al does not expressly discloses a ferroelectric layer wrapping around at least three sides of the 2D material channel layer.  Instead, Pilllarisetty et al  discloses the gate dielectric layer wrapping around at least three sides of the 2D material channel layer wherein the gate dielectric layer can comprise any suitable gate dielectric material.
	Lin (fig 12, text [0038]) teaches suitable gate dielectric materials comprising ferroelectric layer (e.g. HfZrO4).
	Therefore, it would have been obvious for those skilled in the art to modify the semiconductor device of Pillarisetty et al by having the ferroelectric layer wrapping around at least three sides of the 2D material channel layer as being claimed, since Lin teaches equivalence of suitable ferroelectric material for the gate dielectric layer in device of Pillarisetty et al, to provide designed gate dielectric layer function as being needed for semiconductor device.  Combination of semiconductor device of Pillarisetty el al in view of Lin would provide the ferroelectric layer wrapping around at least three sides of the 2D material channel layer and the metal layer wrapping around at least three sides of the ferroelectric layer.
►	With respect to claim 5, Pillarisetty et al discloses the 2D material channel layer includes transition metal dichalcogenide (TMD) or black phosphorus (BP).
►	With respect to claim 6, the same reason given above, Lin teaches the ferroelectric layer includes hafnium oxide doped with a semiconductor element or a metal element (HfZrO4).
►	With respect to claim 7, the ferroelectric layer in the semiconductor device combination of Pillarisatty et al in view of Lin would  contact the three sides of the 2D material channel layer.
►	With respect to claim 8, the metal layer in the semiconductor device combination of Pillarisatty et al in view of Lin would contact the three sides of the ferroelectric layer.
►	With respect to claim 9, in the semiconductor device combination of Pillarisatty et al in view of Lin would provide the 2D material channel layer (103, Pillarisatty et al) would have a metal oxide surface (surface of ferroelectric HfZrO4) facing away from the fin structure.

Allowable Subject Matter
Claims 10-20 are allowed.
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819